Citation Nr: 1311590	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  05-35 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder.   


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Counsel


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 

INTRODUCTION

The Veteran served for days on active duty in August 1966, and then from November 1966 to August 1972.
 
This appeal to the Board of Veterans' Appeals (Board) arose from a November 2006 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Newark, New Jersey.
 
After completing development ordered in a December 2007 remand, the Board in August 2010 denied entitlement to service connection for posttraumatic stress disorder.  The appellant appealed, and in a June 2012 decision the United States Court of Appeals for Veterans Claims (Court) set aside the Board's decision for further adjudication.

The issue before the Board has been revised in light of the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (Claimants seek benefits for disabilities as they perceive them based upon particular symptoms, not based upon a particular medical term causing the perceived disability.)

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

First, in its June 2012 decision the Court held that the Board had failed to fulfill its duty to assist.  In this regard, the Court noted that the evidence showed that the Veteran's claim may have encompassed a claim of entitlement to service connection for depression.  Given the decision in Clemons, further development is in order.

Second, in briefs to the Court both the Secretary of VA and the appellant's counsel found that VA had failed to fulfill its duty to fully develop the evidence regarding the appellant's claimed in-service stressors.  Given that finding, further development is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and request that he provide the following information as to any claimed stressor event: the dates of any and all incidents in Thailand (or at least within a 30 day time frame).  This is to include the names, ranks, and units of assignments of all persons present at each claimed stressor incident.  In particular, the appellant must identify the date and place where he allegedly was assigned to serve on Courtesy Patrol in Thailand, the date or dates he was fired upon while trying to extract troop(s) from a building, and when he allegedly witnessed the deaths of two Thai nationals.  The appellant is advised that the more complete information he provides the better VA can assist him in attempting to verify the claimed stressors.  

2.  Regardless of any response received from the appellant, the RO, after waiting an appropriate time period for the Veteran to respond, must prepare of a summary of all claimed stressors using both the information provided in any reply to the above request and the facts found in the claims file.  The RO must then forward the summary to U.S. Army and Joint Services Records Research Center (JSRRC), and the National Archives and Records Administration (NARA) and ask those offices to attempt to verify the claimed stressors through all reasonable means.  This review must include consideration of any pertinent morning reports.  

NARA and the JSRRC are advised that the appellant served in Thailand between April 1968 and April 1969, and that appellant's counsel has identified the pertinent period as January 1, through April 14, 1969.  NARA is requested to specifically state whether their review included consideration of records of the 559th Ordnance Company.  If records from the 559th are not available, that fact must be specifically stated.  Contact with NARA and the JSRRC is required regardless whether the Veteran provides any additional evidence. 

3.  Thereafter, the Veteran should be scheduled for a VA psychiatric examination to be conducted by a psychiatrist.  The psychiatrist must be provided access to the claims folder, Virtual VA, and a copy of this remand.  After a full review of all of the evidence of record, the psychiatrist must address whether  it at least as likely as not that any diagnosed acquired psychiatric disorder, to include depression and/or posttraumatic stress disorder, is related to the Veteran's active duty service.  A complete rationale for all offered opinions must be provided.  If the psychiatrist is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained. 

4.  The Veteran is hereby notified that it is his responsibility to report for any and all VA examinations, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

5. Thereafter, the RO must review the claims folder and ensure that the foregoing development actions, as well as any other development that may be in order, have been conducted and completed in full.  This includes the stressor development ordered above.  The RO must review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

6.  Thereafter, and following any other indicated development, the RO must readjudicate the appealed issue.  If the appeal is denied, the Veteran and his attorney must be provided a supplemental statement of the case which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They must then be afforded an applicable time to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




